Citation Nr: 9926987	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  97-20 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

Whether a timely substantive appeal was received with respect 
to an April 2, 1996, rating action by the regional office 
(RO) which denied service connection for herniated discs.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1966 
to October 1970.  Additionally, he had subsequent reserve 
service.  

This appeal arises from a May 1997 decision of the 
Manchester, New Hampshire, RO.  In that decision, the RO 
determined that a substantive appeal which the veteran had 
filed with respect to an April 2, 1996, rating action was not 
timely.  

A notation in the claims file, recorded on a deferred rating 
sheet in February 1998, indicates that the veteran's 
representative had asked that a May 1997 substantive appeal 
be construed as a claim to reopen.  This matter is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  By an April 2, 1996, rating action, the RO denied a claim 
for VA disability compensation benefits (specifically for 
service connection for herniated discs).  By a letter dated 
on April 9, 1996, the RO notified the veteran of this 
decision, as well as his procedural and appellate rights.  

2.  On June 13, 1996, the RO received from the veteran's 
representative a written statement which indicated that the 
veteran was filing a notice of disagreement with the agency's 
April 1996 decision.  

3.  On June 17, 1996, the RO furnished the veteran with a 
statement of the case (SOC) regarding his service connection 
claim.  In an associated cover letter, the RO explained to 
the veteran that, in order to complete his appeal, he needed 
to submit a formal appeal, or a request for an extension of 
time for the filing of a formal appeal, within 60 days from 
the date of the letter or within the remainder of the 
one-year period from the date of the letter notifying him of 
the denial.  The RO further informed the veteran that, if the 
agency did not hear from him within that period, his case 
would be closed.  

4.  No further statements or submissions pertaining to the 
veteran's appeal were thereafter received by VA until May 22, 
1997, when the RO received from the veteran a VA Form 9, 
Appeal to Board of Veterans' Appeals.  The postmark is not of 
record.  This VA Form 9 included the veteran's request for an 
extension of time to submit additional evidence.  


CONCLUSION OF LAW

A timely substantive appeal was not received with respect to 
the RO's April 2, 1996, rating action which denied service 
connection for herniated discs.  38 U.S.C.A. §§ 7105, 7108 
(West 1991); 38 C.F.R. §§ 3.104, 3.105, 20.200, 20.202, 
20.302(b), 20.303, 20.305, 20.306 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board of Veterans' Appeals (Board) consists 
of a timely filed notice of disagreement and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A. §§ 7105(a), 7108 (West 
1991); 38 C.F.R. § 20.200 (1998).  A notice of disagreement 
must be filed within one year from the date of mailing of the 
notice of the determination.  38 U.S.C.A. § 7105(b)(1) (West 
1991); see also 38 C.F.R. § 20.201 (1998).  A substantive 
appeal must be filed within 60 days from the date the 
statement of the case is mailed, or within the remainder of 
the one-year period from the date of mailing of the notice of 
determination, whichever occurs later.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991) and 38 C.F.R. §§ 20.302(b), 20.303 
(1998); see also 38 C.F.R. § 20.202 (1998).  

A substantive appeal consists of a properly completed 
VA Form 9, Appeal to Board of Veterans' Appeals, or 
correspondence containing the necessary information.  
Regardless of the particular form, a substantive appeal must 
"either indicate that the appeal is being perfected as to 
all . . . issues or must specifically identify the issues 
appealed."  In addition, a substantive appeal must "set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed."  
38 C.F.R. § 20.202 (1998); see also 38 U.S.C.A. § 7105(d)(3) 
(West 1991).  

The Board does not have jurisdiction over an issue for which 
an appeal has not been timely perfected.  See 38 U.S.C.A. 
§ 7105 (West 1991); Roy v. Brown, 5 Vet.App. 554 (1993); 
38 C.F.R. §§ 3.104, 3.105 (1998) (in the absence of a 
properly perfected appeal, the Board is without jurisdiction 
to determine the merits of a case); see also YT v. Brown, 9 
Vet.App. 195 (1996); Cuevas v. Principi, 3 Vet.App. 542, 546 
(1992).  Cf.  Rowell v. Principi, 4 Vet.App. 9 (1993).  If a 
claimant fails to file a substantive appeal in a timely 
manner, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet.App. 554, 556 (1993).  See 
also, YT v. Brown, 9 Vet.App. 195 (1996); Cuevas v. Principi, 
3 Vet.App. 542, 546 (1992).  Cf.  Rowell v. Principi, 
4 Vet.App. 9 (1993).  

In computing the time limit for the filing of a substantive 
appeal, the first day of the specified period is excluded, 
and the last day is included.  38 C.F.R. § 20.305(b) (1998).  
Where the time limit would expire on a Saturday, Sunday, or 
legal holiday, the next succeeding workday is included in the 
computation.  Id.  See 38 C.F.R. § 20.306 (1998).  

A substantive appeal postmarked prior to expiration of the 
applicable time limit will be accepted as having been timely 
filed.  38 C.F.R. § 20.305(a) (1998).  In the event that the 
postmark is not of record, VA regulations provide that the 
postmark date will be presumed to be five days prior to the 
date of receipt of the document by VA.  Id.  In calculating 
the five-day period, Saturdays, Sundays, and legal holidays 
are excluded.  Id.  

Additionally, VA regulations provide that the period for 
filing a substantive appeal may be extended for good cause.  
38 C.F.R. § 20.303 (1998).  The request for such an extension 
must be in writing and must be made prior to the expiration 
of the time limit for filing which would otherwise apply.  
Id.  

In the present case, the RO, by an April 2, 1996 rating 
action, denied the veteran's claim for service connection for 
herniated discs.  By a letter dated on April 9, 1996, the RO 
notified the veteran of this decision and provided him with 
his procedural and appellate rights.  On June 13, 1996, the 
RO received from the veteran's representative a written 
statement which indicated that the veteran was filing a 
notice of disagreement with the agency's April 1996 decision 
which had denied service connection for herniated discs.  On 
June 17, 1996, the RO furnished the veteran with an SOC 
concerning his service connection claim.  In a cover letter 
associated with the SOC, the RO explained to the veteran 
that, in order to complete his appeal, he needed to submit a 
formal appeal, or a request for an extension of time for the 
filing of a formal appeal, within 60 days from the date of 
the letter or within the remainder of the one-year period 
from the date of the letter notifying him of the denial.  In 
this letter, the RO also informed the veteran that, if the 
agency did not hear from him within that period, his case 
would be closed.  

No further statements or submissions pertaining to the 
veteran's appeal were thereafter received by VA until May 22, 
1997.  On that day, the RO received a VA Form 9 from the 
veteran by mail.  The postmark is not of record.  The 
VA Form 9 included the veteran's request for an extension of 
time to obtain, and to submit to the RO, additional evidence 
(particularly written statements from individuals who had 
witnessed his alleged in-service injury).

By a May 30, 1997, letter, the RO informed the veteran that 
the agency was unable to accept his VA Form 9 because it had 
not been timely filed.  The RO explained to the veteran that 
his VA Form 9 should have been received at the agency by 
April 9, 1997 but was not, in fact, received until May 22, 
1997.  Included with this notification letter was a 
discussion of the veteran's procedural and appellate rights.  
Thereafter, the veteran perfected a timely appeal as to the 
issue of the timeliness of his May 1997 substantive appeal.  

The Board acknowledges the fact that the veteran's notice of 
disagreement was received at the RO on June 13, 1996, which 
was clearly within one year of the April 9, 1996, 
notification of the denial of service connection for 
herniated discs.  Consequently, the Board concludes that the 
veteran filed a timely notice of disagreement.  
Significantly, however, a substantive appeal setting forth 
argument as to the service connection issue was not received 
within the period prescribed by law.  A VA Form 9 was 
received at the RO on May 22, 1997, which was not within 
60 days after the statement of the case was issued on 
June 17, 1996, or within one year following the April 9, 
1996, notification.  38 U.S.C.A. § 7105(d)(3) (West 1991) and 
38 C.F.R. §§ 20.302(b), 20.303 (1998).  Additionally, the 
veteran's request for an extension of time, which was 
included in his VA Form 9, was not timely received.  
38 C.F.R. § 20.303 (1998) (a request for an extension must be 
made within the time period for filing the substantive 
appeal).  

At a personal hearing conducted before a hearing officer at 
the RO in October 1997 regarding the timeliness issue, the 
veteran's representative asserted that the veteran's file at 
the service organization did not contain a SOC, which 
consequently impaired the organization's ability to assist 
the veteran.  T. at 2-3.  Significantly, however, a complete 
and thorough review of the cover letter which was associated 
with the statement of the case furnished to the veteran on 
June 17, 1996, clearly indicates that a copy of the document 
was furnished to his representative.  Importantly, the claims 
folder contains no evidence whatsoever that the copy of the 
SOC furnished to the representative was returned by the 
United States Post Office to the RO as being undeliverable.  
The Board must conclude, therefore, that VA fulfilled its 
duty to assist the veteran by furnishing his representative 
with a copy of the June 17, 1996 SOC.  Additionally, the 
Board notes that a copy of the April 1996 notification of 
denial of the veteran's claim was sent to the veteran's 
representative.

Additionally, the representative contended at the October 
1997 personal hearing that the veteran's request for an 
extension of time was based upon his active duty status 
(which required much of his time) as well as his difficulty 
in obtaining statements from witnesses and medical records 
from a military facility which had been devastated by a 
hurricane.  T. at 3, 8-9.  The veteran also cited "quite a 
few things going on in . . . [his] personal life" as factors 
which affected his ability to file his appeal in a timely 
manner.  T. at 6.  Significantly, however, the fact remains 
that the RO did not receive in a timely manner from the 
veteran, or his representative, a substantive appeal or a 
request for an extension of time in which to file such a 
document.  

In this regard, the Board notes that, at the October 1997 
personal hearing, the veteran testified that he filed, in a 
timely manner, a letter responding to the service connection 
issue but that the letter was returned to him with 
instructions to complete the information on a blank Form 9 
which had been attached.  T. at 7-8.  The veteran testified 
that the date of the letter was "like April 2nd . . . [or] 
April 1st, . . . about a week before the . . . end of the 
time frame of the 60 days."  T. at 7.  According to the 
veteran's testimony, he did not make a copy of the letter he 
wrote and was not sure if he had a copy of the letter from VA 
which had accompanied the return of his letter to him.  
T. at 7.  The hearing officer stated that he would allow a 
period of 60 days in which the veteran could submit to the RO 
the VA letter which had accompanied his handwritten letter 
that had been returned to him.  T. at 22-23.  

Significantly, however, a review of the claims folder reveals 
that, following the October 1997 personal hearing, the 
veteran did not submit to the RO either his original (or a 
copy of his) handwritten letter or the VA letter which had 
allegedly been sent to him with his handwritten letter.  
Moreover, the veteran's claims folder does not contain either 
a copy of the veteran's handwritten letter or a copy of the 
VA letter allegedly sent to him to return his original 
handwritten letter.  The Board must conclude, therefore, that 
no evidence has been received, and that no evidence is 
included in the claims folder, which substantiates the 
veteran's claim that he filed in a timely manner a 
handwritten letter which contained all the necessary 
information to constitute a valid substantive appeal.  

For the foregoing reasons, the Board finds that the evidence 
demonstrates that a timely substantive appeal was not 
received with respect to the April 2, 1996, rating action in 
which the RO denied service connection for herniated discs.  
The veteran's appeal as to the timeliness issue must be 
denied.  The veteran is barred by law from appealing the RO's 
April 2, 1996, decision.  See Roy v. Brown, 5 Vet.App. 554, 
556 (1993).  See also, YT v. Brown, 9 Vet.App. 195 (1996); 
Cuevas v. Principi, 3 Vet.App. 542, 546 (1992).  Cf.  Rowell 
v. Principi, 4 Vet.App. 9 (1993).  


ORDER

The appeal is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 

